DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Note: Even though the last Office action indicated allowable subject matter, art has been found which appears to read on the claimed subject matter, and accordingly, the claims have been rejected.  Additionally, it appears that there are double patenting issues that needed to be addressed as well, and accordingly, such rejections have been applied. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2022 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 9, 10, and 12 of U.S. Patent No. 10006569 in view of Zhu et al.  (US 2015/0145247), (hereinafter, Zhu).

Re Clm 1: U.S. Patent No. 10006569 discloses a threaded connection (claim 1) comprising: 
a first tube (claim 1) having a pin (claim 1), the pin having pin threads (claim 1), a singular circumferential annular concave outer pin seal surface (claim 1), and a pin torque shoulder (claim 1) at a free end (claim 1), the concave outer pin seal surface including a concave pin seal surface (claim 1), the pin seal surface of the pin being axially spaced apart from the pin torque shoulder of the pin (claim 1); and 
a second tube (claim 1) having a box (claim 1), the box having box threads (claim 1) for interacting with the pin threads (claim 1), a circumferential inner box surface (claim 1) and a box torque shoulder (claim 1), the inner box surface having a radially inwardly extending box seal surface (claim 1), the pin seal surface contacts the box seal surface to define a seal (claim 1), the seal being spaced from the free end (claim 1) when the pin and box torque shoulders contact (claim 1), wherein a structure is formed between the pin and box between the seal and the pin torque shoulder (claim 1 and 3).
 U.S. Patent No. 10006569 fails to disclose that the structure is a gap.
However, Zhu discloses a pin and box, similar to that of U.S. Patent No. 10006569. Zhu also teaches a gap between the end rejoin of a pin and box.  Where such would aid in the proper alignment of mating members, allow for a location for debris to be displaced to, or to ensure that no axial or radial loads are transferred through the alignment protrusion ([0026]). Accordingly, Zhu teaches that the structure is a gap ([0026]), for the purpose of providing a means to aid in the proper alignment of mating members, allow for a location for debris to be displaced to, or to ensure that no axial or radial loads are transferred through the alignment protrusion.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of U.S. Patent No. 10006569, to have included the structure is a gap, as taught by Zhu, for the purpose of providing a means to aid in the proper alignment of mating members, allow for a location for debris to be displaced to, or to ensure that no axial or radial loads are transferred through the alignment protrusion. 
Re Clm 2: U.S. Patent No. 10006569 as modified by Zhu above, discloses the limitations that wherein the box seal surface is a convex surface having a box seal radius of curvature smaller than a pin seal surface radius of curvature (claim 2).  
Re Clm 4: U.S. Patent No. 10006569 as modified by Zhu above, discloses the limitations that wherein at least one of the pin and box torque shoulder is V-shaped in cross-section (claim 4). 
Re Clm 5: U.S. Patent No. 10006569 as modified by Zhu above, discloses the limitations that wherein a line tangent to a box seal surface radius and the pin seal surface radius at the point of maximum contact stress atPage 4 of 11Application No. 16/807,535Attorney Docket No. 20632.1002CONResponse to Office Action dated March 3, 2022 power tight make up forms an angle of 5 to 15 degrees with a longitudinal axis of the first and second tubes (claim 7).  
Re Clm 6: U.S. Patent No. 10006569 as modified by Zhu above, discloses the limitations that wherein a distance from the free end of the pin to a seal maximum stress contact point is in a range of 0.5 to 1.5 inches (claim 8).  
Re Clm 7: U.S. Patent No. 10006569 as modified by Zhu above, discloses the limitations that wherein the distance from the free end of the pin to the seal maximum stress contact point is approximately 1 inch (claim 9).
Re Clm 8: U.S. Patent No. 10006569 as modified by Zhu above, discloses the limitations that wherein in a hand tight position, the pin seal surface and box seal surface touch and a standoff exists between the pin torque shoulder and the box torque shoulder (claim 10).  
Re Clm 9: U.S. Patent No. 10006569 as modified by Zhu above, discloses the limitations that wherein in a shoulder tight position, the pin seal surface and box seal surface contact one another and the pin torque shoulder and the box torque shoulder contact one another and there is no standoff between the pin torque shoulder and the box torque shoulder (claim 12).

  Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10006569 in view of Zhu et al.  (US 2015/0145247), (hereinafter, Zhu). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this instant application are essentially the same as that of U.S. Patent No. 10006569.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9, 10, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zhu et al.  (US 2015/0145247), (hereinafter, Zhu).


    PNG
    media_image1.png
    549
    835
    media_image1.png
    Greyscale


	Re Clm 1: Zhu discloses a threaded connection (see Figs. 1-3, 5-7, [0015, 0030], and the Fig. above) comprising: 
a first tube (112) having a pin (116), the pin having pin threads (as illustrated in Fig. 3), a singular circumferential annular concave outer pin seal surface (the sealing surface at 1001), and a pin torque shoulder (2001) at a free end (at 2001), the concave outer pin seal surface including a concave pin seal surface (148 being part of the sealing surface length of 1001), the pin seal surface of the pin being axially spaced apart from the pin torque shoulder of the pin (see above); and 
a second tube (110) having a box (114), the box having box threads (as illustrated in Fig. 3) for interacting with the pin threads (as illustrated in Fig. 3), a circumferential inner box surface (the inner surface of 114) and a box torque shoulder (at 2002), the inner box surface having a radially inwardly extending box seal surface (126 being part of the sealing surface length of 1001), the pin seal surface contacts the box seal surface to define a seal (along 1001), the seal being spaced from the free end (see above) when the pin and box torque shoulders contact (see above), wherein a gap (at 3001 and 3002) is formed between the pin and box between the seal and the pin torque shoulder (see above).  
Re Clm 3: Zhu discloses wherein the pin seal surface extends radially inwardly toward the free end (see above), and wherein the pin includes a continuous extension (at 1002) located on the pin between the pin seal surface and the pin torque shoulder (see above), wherein the continuous extension curves radially outwardly at the free end (it curves radially outwards about the longitudinal axis).  
Re Clm 4: Zhu discloses wherein at least one of the pin and box torque shoulder is V-shaped in cross-section (at 4001, alternately at 4002).  
Re Clm 9: Zhu discloses wherein in a shoulder tight position, the pin seal surface and box seal surface contact one another and the pin torque shoulder and the box torque shoulder contact one another and there is no standoff between the pin torque shoulder and the box torque shoulder (see above).  
Re Clm 10: Zhu discloses a threaded connection (see Figs. 1-3, 5-7, [0015, 0030], and the Fig. above) comprising: a first tube (112) having a pin (116), the pin having pin threads (as illustrated in Fig. 3), a singular circumferential annular concave outer pin seal surface (the sealing surface at 1001), and a pin torque shoulder (2001) at a free end (at 2001), the concave outer pin seal surface including a concave pin seal surface (148 being part of the sealing surface length of 1001), and a continuous extension (at 1002) provided from the pin seal surface to the pin torque shoulder (see above); and 
a second tube (110) having a box (114), the box having box threads (as illustrated in Fig. 3) for interacting with the pin threads (see above), a circumferential inner box surface (the inner surface of 114) and a box torque shoulder (2002), the inner box surface having a radially inwardly extending box seal surface (126 being part of the sealing surface length of 1001), the pin seal surface contacts the box seal surface to define a seal (along 1001), the seal being spaced from the free end when the pin and box torque shoulders contact (see above), the continuous extension continuing from the seal to the pin torque shoulder (see above) the pin seal surface being concave (see above) and the box seal surface being convex at the seal (see above), the continuous extension being continuous with the concave pin seal surface (see above) and extending from the concave pin seal surface to the pin torque shoulder (see above).  
Re Clm 12: Zhu discloses wherein the pin seal surface extends radially inwardly toward the free end (see above), while the extension curves radially outwardly at the free end (it curves radially outwards about the longitudinal axis).  
Re Clm 13: Zhu discloses wherein at least one of the pin and box torque shoulder is V-shaped in cross-section (at 4001, alternately at 4002).  
Re Clm 19: Zhu discloses wherein in a shoulder tight position, the pin seal surface and box seal surface contact one another and the pin torque shoulder and the box torque shoulder contact one another and there is no standoff between the pin torque shoulder and the box torque shoulder (see above).  
Re Clm 20: Zhu discloses wherein the continuous extension is concave (is concaved between 1001 and 144, see Fig. 5, where 144 is a protrusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 7, 8, 11, 14, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhu et al.  (US 2015/0145247), (hereinafter, Zhu) as applied to claims 1, 3, 4, 9, 10, 12, 13, 19, and 20.
Re Clms 2 and 11: Zhu discloses the box seal surface is a convex surface (see above) having a box seal radius of curvature (see above), a pin seal surface radius of curvature (see above) and the box seal surface has a box seal radius of curvature (see above), a pin seal radius of curvature (see above).
Zhu explicitly fails to disclose the relationship where one structure is smaller than another structure (i.e., the curvature is smaller).  However, Zhu, in Fig. 5, appear to be approaching the structural relationship where the box seal surface is a convex surface having a box seal radius of curvature smaller than a pin seal surface radius of curvature and the box seal surface has a box seal radius of curvature smaller than a pin seal radius of curvature.
Having a box seal radius of curvature smaller than a pin seal surface radius of curvature or a pin seal radius of curvature would allow for the proper mating of sealing surfaces to occur or allow for the piloting of one members into another.  Such a structural argument would be for the purpose of providing a means to insure proper piloting of one member into another to insure proper mating of the members, alternatively, such a structural arrangement would have yielded the same predictable result of forming a leak free connection. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhu, to have had the relationship between tow structures where the curvature of one member is smaller than the other, for the purpose of providing a means to insure proper piloting of one member into another to insure proper mating of the members, alternatively, such a structural arrangement would have yielded the same predictable result of forming a leak free connection.
Note: a change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Re Clms 5 and 15: Zhu discloses wherein a line tangent to a box seal surface radius and the pin seal surface radius at the point of maximum contact stress at power tight make up forms an angle with a longitudinal axis of the first and second tubes.
Zhu explicitly fails to disclose an angle of 5 to 15 degrees for the tangent line.  However, Zhu, in Fig. 7, appears to have a box seal surface radius and the pin seal surface radius at the point of maximum contact stress where a tangent line would be within an angle of 5 to 15 degrees or would be approaching an angle of 5 to 15 degrees.
Having an angle of 5 to 15 degrees for the tangent line would allow for the proper mating of sealing surfaces to occur or would allow from forces to be distributed over the mating surfaces.  Such a structural argument would be for the purpose of providing a means to insure proper mating of the members, force distribution over mating surfaces, alternatively, such a structural arrangement would have yielded the same predictable result of forming a leak free connection. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhu, to have had an angle of 5 to 15 degrees for the tangent line, for the purpose of providing a means to insure proper mating of the members, force distribution over mating surfaces, alternatively, such a structural arrangement would have yielded the same predictable result of forming a leak free connection.
Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clms 6 and 16: Zhu discloses a distance from the free end of the pin to a seal maximum stress contact point.
Zhu explicitly fails to disclose that the distance is in a range of 0.5 to 1.5 inches.
Having a distance from the free end of a pin to a seal maximum stress contact point allows for the sealing structures to be in a position to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made.  Such a structural argument would be for the purpose of providing a means to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhu, to have had a distance is in a range of 0.5 to 1.5 inches, the purpose of providing a means to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made.
Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clms 7 and 17: Zhu discloses a distance from the free end of the pin to a seal maximum stress contact point.
Zhu explicitly fails to disclose that the distance is approximately 1 inch.
Having a distance from the free end of a pin to a seal maximum stress contact point allows for the sealing structures to be in a position to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made.  Such a structural argument would be for the purpose of providing a means to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhu, to have had a distance is approximately 1 inch, the purpose of providing a means to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made.
Note: it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re Clms 8 and 18: Zhu explicitly fails to disclose wherein in a hand tight position, the pin seal surface and box seal surface touch and a standoff exists between the pin torque shoulder and the box torque shoulder.
However, Zhu in Figs. 6 and 7 appear to illustrate that in a hand tight position, the pin seal surface and box seal surface touch and a standoff exists between the pin torque shoulder and the box torque shoulder.  Having the seal surfaces touch while a standoff exists between the pin torque shoulder and the box torque shoulder insures that a proper seal can be made when the joint is fully made.  
Such a structural argument would be for the purpose of providing a means to insures that a proper seal can be made when the joint is fully made. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhu, to have had wherein in a hand tight position, the pin seal surface and box seal surface touch and a standoff exists between the pin torque shoulder and the box torque shoulder, the purpose of providing a means to insures that a proper seal can be made when the joint is fully made.
Re Clm 14: Zhu discloses the first tube is a pipe and the second tube is a connector having a second box similar to the box on a second end.
Zhu explicitly fails to disclose that the distance is approximately 1 inch.
Having a distance from the free end of a pin to a seal maximum stress contact point allows for the sealing structures to be in a position to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made.  Such a structural argument would be for the purpose of providing a means to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Zhu, to have had a distance is approximately 1 inch, the purpose of providing a means to protect the seal structures from debris collected at the free end of the pin, alternatively, to provide a structural arrangement where when mated a sealed leak free joint can be made.
Note: it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/11/2022



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679